UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EAST SPLENDOR CO., LTD.,

 

Plaintiff,
-against-
ORDER
FRAGMENTS HOLDING LLC,
19 Civ. 7189 (GBD)
Defendant.

GEORGE B. DANIELS, District Judge:
A Notice of Appearance by new counsel representing Defendant Fragments Holding LLC
must be filed no later than March 26, 2020. Failure to file a Notice of Appearance by that date

may result in a judgment against Defendant.

Dated: March 6, 2020
New York, New York
SO ORDERED.

EPRG . DANIELS
ITED‘STATES DISTRICT JUDGE

 

 

 
